          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 1 of 7



     quinn emanuel            trial lawyers | new york
     51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7441

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                        manishasheth@quinnemanuel.com


September 11, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

       Re:       Proposed Civil Case Management Plan: Case No. 1:20-cv-03179

Dear Judge Nathan:

        In accordance with the Court’s September 8, 2020 Order scheduling an Initial Pretrial
Conference for September 18, 2020, the parties jointly submit this letter to provide the information
requested by the Court in connection with this action brought by Plaintiff John (“Jack”) Yang
against Defendants The Bank of New York Mellon Corporation (“BNY Mellon”), Alcentra NY,
LLC, and Alcentra Limited (Alcentra NY together with Alcentra Limited, “Alcentra”).

       As an initial matter, Defendant’s counsel has a conflict September 18, 2020 from 3:30 p.m.
– 4:30 p.m. Defendants respectfully request that the conference be rescheduled to anytime
between 12 – 1:30 p.m. or 2:30 – 3:30 p.m. on September 18, or on another day if that is more
convenient for the Court. Plaintiff does not object to Defendants’ request to reschedule the
conference given their counsel’s conflict, but we note that Plaintiff’s counsel is not available from
1:30-2:30 p.m. on September 18 due to another court conference. Defendants will file a letter-
motion with the Court containing this request, consistent with the Court’s Individual Practices in
Civil Cases.

        The parties have met and conferred regarding a proposed Civil Case Management Plan and
Scheduling Order (the “Proposed Order”) to be entered in the event that the Court does not grant
Defendants’ letter application for a stay, which has been opposed by Plaintiff. Plaintiff submits
the enclosed Proposed Order with proposed dates that comply with the time frames set forth in the
Court’s form Civil Case Management Plan and Scheduling Order.



     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 2 of 7




        Given that Defendants’ request for a stay of discovery is pending, Defendants submit that
the dates for discovery deadlines set forth in Paragraphs 6-9 of the Proposed Order should be as
follows:

              Paragraph 6: initial disclosures exchanged no later than 5 days after either the Court
               denies Defendants’ request for a stay or, if the Court grants the stay, after the stay
               is lifted;

              Paragraph 7: fact discovery to be completed no later than 120 days after either the
               Court denies Defendants’ request for a stay or, if the Court grants the stay, after the
               stay is lifted;

              Paragraph 8:

                  o (a) initial requests for production of documents shall be served no later than
                    14 days after either the Court denies Defendants’ request for a stay or, if the
                    Court grants the stay, after the stay is lifted.

                  o (b) interrogatories shall be served no later than 30 days before the close of
                    fact discovery.

                  o (c) depositions shall be completed before the close of fact discovery.

                  o (d) requests to admit shall be served no later than 30 days before the close
                    of fact discovery.

              Paragraph 9: expert discovery, including disclosure of expert reports, production
               of underlying documents, and depositions shall be completed no later than 45 days
               after the close of fact discovery.

   1. Statement of the Nature of the Action and Defenses

      This is an action for violations of Section 806 of the Sarbanes-Oxley Act of 2002, 18 U.S.C.
§ 1514A (“Sarbanes-Oxley”), breach of contract, and, in the alternative, breach of the implied
covenant of good faith and fair dealing, unjust enrichment, and quantum meruit.

       a. Plaintiff’s Description

        Mr. Yang is a senior executive in the banking industry who worked for Defendants from
March 2013 to January 2019. Mr. Yang has alleged that Defendants subjected Mr. Yang to a
hostile work environment and ultimately terminated him in retaliation for his good-faith reporting
to in-house counsel and management of actions that he reasonably believed constituted imminent
violations involving Alcentra NY, a registered investment adviser. Mr. Yang has further alleged
that, upon his termination, Defendants failed to pay Mr. Yang compensation owed to him, in
violation of their contracts with him, and in further retaliation for his protected activity under




                                                 2
          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 3 of 7




Sarbanes-Oxley. Accordingly, Plaintiff brings this Action to vindicate his rights as a
whistleblower and to recover millions of dollars in compensation.

        Specifically, starting in mid-2018, Defendants retaliated against Mr. Yang after he raised
concerns about the legality of Defendants’ asset management practices. At the time, Mr. Yang
was the Head of the Americas for Alcentra NY, an investment adviser and wholly-owned
subsidiary of BNY Mellon. Alcentra NY was serving as a subadvisor to the Stira Alcentra Global
Credit Fund (the “Stira Fund”), an interval fund registered under the Investment Company Act of
1940, and was responsible for, among other things, managing the investment portfolio and keeping
the Stira Fund and the fund’s advisor informed about the Fund. In August 2018, members of
Alcentra’s management committee issued a directive that Alcentra NY immediately and
unilaterally cease its subadvisor services to the Stira Fund. Mr. Yang was reasonably concerned
that Alcentra NY’s unilateral and immediate cessation of its subadvisor services for the Stira Fund
would violate Section 206 of the Investment Advisors Act of 1940 by breaching Alcentra NY’s
non-waivable fiduciary duties of care and loyalty; would violate Rule 206(4)-8 by rendering
statements made to Stira Fund’s investors regarding the fund’s investment strategy and Alcentra
NY’s advisory operations materially misleading; and would subject Alcentra NY (and the Stira
Fund) to regulatory penalties under 15 U.S.C. § 80b-3(e) for inducing or procuring a violation of
the Securities Exchange Act of 1933 provisions requiring the Stira Fund’s prospectus to be
amended or supplemented to reflect material post-effective developments.

        To ensure that Alcentra NY would not breach these obligations and duties, Mr. Yang
reported his concerns to BNY Mellon’s Counsel for the Stira Fund and the Head of U.S.
Compliance at Alcentra NY. As a result of Mr. Yang’s reporting, BNY Mellon Counsel for the
Stira Fund instructed members of the management committee that Alcentra NY would continue in
its role as sub-advisor to the Stira Fund. Consequently, Alcentra NY refrained from formally
resigning as subadvisor to the Stira Fund in August 2018, although Alcentra NY constructively
resigned from its duties when it stopped implementing the investment strategy for the interval fund
as described in the Stira Fund’s prospectus. Specifically, Alcentra NY attempted to buy back the
only two directly originated loans already in the fund and, despite Stira Advisor’s request for
additional loans and the investment strategy disclosed in the prospectus, Alcentra NY decided to
no longer place any additional loans in the Stira Fund.

       Defendants retaliated against Mr. Yang as a result of his reporting. First, Alcentra’s CEO,
to whom Mr. Yang reported and who issued the directive, treated Mr. Yang in a hostile and
unprofessional manner, including by yelling at Mr. Yang in group meetings, ignoring significant
emails that required a timely response, and declining to give Mr. Yang a required 2018 year-end
review. Second, after Mr. Yang was terminated, he learned that Alcentra’s CEO had assigned him
a “Below-Expectations” rating for 2018—in marked contrast to his prior five years with
Defendants, in which Mr. Yang had consistently received ratings of “Exceeded Expectations” or
“Achieved Expectations” and been praised for his work ethic, efforts, and positive results secured.
Alcentra’s CEO based the rating on alleged violations of BNY Mellon’s email policy, but this was
transparent pretext to further retaliate against Mr. Yang, as the emails in question were entirely
inconsequential and were not intended to, nor caused, harm to Defendants. Third, using the
“Below Expectations” rating, Defendants lowered Mr. Yang’s 2018 annual incentive
compensation by 80%, which they have since withheld. Finally, in a final act of retaliation, in


                                                3
          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 4 of 7




January 2019, Defendants terminated Mr. Yang, again based on the purported email policy
violations.

         Defendants have failed to pay Mr. Yang compensation owed to him, including in violation
of certain contracts granting him stock options and units that would have vested but for
Defendants’ unlawful retaliation and termination and which Defendants themselves have valued
as at least $4.2 million. Pursuant to Section 806 of Sarbanes Oxley, Mr. Yang also seeks back pay
of at least $4.2 million, front pay in excess of $7 million, special damages, and attorneys’ fees and
costs.

        Defendants have moved to dismiss this action, and sought to stay discovery pending
resolution of their motion. Defendants have failed to articulate colorable attacks on the merits of
Mr. Yang’s claims, for the reasons set forth in Mr. Yang’s oppositions to these applications, Dkt.
Nos. 29 & 34. Namely, Defendants’ motion to dismiss relies upon misstatements of the applicable
standards for whistleblower protections—which are liberal by design—and misstatements of Mr.
Yang’s allegations—which, at their core, stem from his objectively reasonable concerns that
Alcentra NY’s conduct was unethical or illegal. For example, while Defendants fixate on Mr.
Yang’s perceived failure to cite chapter and verse of the particular statute or regulation he thought
was being violated when he reported his concerns to BNY Mellon’s Counsel, Defendants ignore
legal authority that a whistleblower need not do so in order to be protected under Sarbanes-Oxley’s
robust whistleblower retaliation provisions. While Defendants attempt to minimize Mr. Yang’s
genuine concerns about Alcentra NY’s attempted withdrawal as a sub-adviser from the Stira Fund
as merely a protest about the timing of the withdrawal or as merely implicating contractual issues
(rather than fraud), Defendants ignore Mr. Yang’s allegations that his reporting was triggered by
concerns about Alcentra NY’s unethical or illegal conduct in knowingly abdicating its fiduciary
duties to shield itself from financial losses, which is legally sufficient to constitute a
whistleblower’s “protected activity.” Similarly, Defendants’ arguments regarding Mr. Yang’s
state law claims ignores that New York law carves out protections for at-will employees who are
wrongfully terminated in retaliation for raising concerns about conduct they believe to be unethical
or illegal.

       b. Defendants’ Description

        Defendants deny that they unlawfully retaliated against Plaintiff in violation of SOX and
further deny that Plaintiff has viable contract or quasi-contract claims. Accordingly, Defendants
moved to dismiss the Complaint in its entirety under Rule 12(b)(6). Plaintiff filed an Amended
Complaint in response to this motion, but the amendments failed to cure the legal defects in
Plaintiff’s claims. Thus, Defendants filed a motion to dismiss the Amended Complaint, which
motion is fully briefed and pending before the Court.

        As demonstrated in Defendants’ pending motion to dismiss, Plaintiff has not alleged facts
suggesting he engaged in protected activity under SOX. The conduct about which Plaintiff
complained Alcentra NY’s planned withdrawal from its role as sub-advisor to the Stira Fund –
implicates only contractual issues rather than fraudulent conduct or a violation of any rule or
regulation of the SEC. Thus, Plaintiff’s SOX claim fails as a matter of law.



                                                 4
          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 5 of 7




         Plaintiff’s breach of contract and quasi-contract claims are derivative of his SOX claim and
fail for the same reasons that his SOX claims fail. In particular, he argues that the Court should
disregard the plain terms of the underlying documents, and find that he is entitled to recover certain
unvested, discretionary incentive awards if it finds that Defendants violated SOX by terminating
his employment. Ultimately, there is no authority to convert this SOX claim into a breach of
contract or quasi-contract claim and, even if there were, his contract and quasi-contract claims fail
for the same reasons that his SOX claim fails.

      Defendants reserve the right to raise additional defenses if the Court denies its Motion to
Dismiss when Defendants file an Answer.

   2. Jurisdiction and Venue

       Mr. Yang brings this action in this Court on the basis of subject matter jurisdiction under
18 U.S.C. § 1514(A)(b)(1)(B), the whistleblower protection provisions of Sarbanes-Oxley, and 28
U.S. § 1331. This Court has supplemental jurisdiction over Mr. Yang’s state law claims pursuant
to 28 U.S.C. § 1367(a) because they are so related to Mr. Yang’s Sarbanes-Oxley Act claim within
the Court’s original jurisdiction that they form part of the same case or controversy. Venue is
proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to
Mr. Yang’s claims occurred in this District; Defendants BNY Mellon Corporation and Alcentra
NY are residents of this District; and Mr. Yang, Alcentra NY, and Alcentra Limited agreed in a
forum selection clause to adjudicate disputes in this District.

   3. Outstanding Motion

       On July 27, 2020, Defendants moved to dismiss Plaintiff’s First Amended Complaint,
Dkt. No. 27. Plaintiff opposed Defendants’ motion on August 10, 2020, Dkt. No. 29.
Defendants replied on August 17, 2020, Dkt. No. 31. The motion has been fully briefed.

   4. Discovery

       On August 19, 2020, Plaintiff provided Defendants with a proposed Stipulation of
Confidentiality and Protective Order and a proposed Stipulated Protocol Governing Discovery
Matters Relating to Electronically Stored Information.

         On August 19, 2020, Plaintiff filed a letter requesting that the Court schedule an initial
pretrial conference so that discovery may proceed, Dkt. No. 32. On August 21, 2020,
Defendants filed a letter requesting that the Court stay discovery until the Motion to Dismiss is
decided, Dkt. No. 33. On August 24, 2020, Plaintiff filed a reply letter opposing the stay request,
Dkt. No. 34. On September 8, 2020, the Court entered an Order scheduling an Initial Pretrial
Conference, which stated that “[a]t this conference, the Court will rule upon Defendants’ request
for a stay of discovery,” Dkt. No. 35.

       In the event that the Court does not enter a stay, the parties will commence discovery
following the Initial Pretrial Conference.




                                                  5
          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 6 of 7




        It is Mr. Yang’s position that to engage in meaningful settlement discussions, he would
require discovery regarding: (i) the August 2018 Alcentra management committee directive
(including meeting minutes from the August 2018 Alcentra management committee meeting,
related correspondence, and documents regarding Mr. Yang’s reporting); (ii) Defendants’
evaluations of Mr. Yang’s performance, including when and how they were prepared and shared
with Mr. Yang and any contemporaneous records reflecting the basis for the evaluations
(including evaluation records and, for 2018, related correspondence and calendar invitations);
(iii) Defendants’ termination of Mr. Yang’s employment and any investigations conducted in
connection with same; and (iv) fund performance reports for those funds in which Mr. Yang was
granted options and units.

        Defendants do not believe discovery is necessary to enable the parties to evaluate their
respective settlement positions. During the prior settlement discussions referenced below,
Defendants provided certain information and documents to Plaintiffs to facilitate settlement
discussions and explained to Plaintiff’s counsel that certain documents sought do not exist and
others are privileged.

   5. Prior Settlement Discussions

       Prior to filing this action, the parties engaged in two rounds of settlement discussions.

        First, between April and September 2019, Jonathan Ben-Asher, of Ritz Clark & Ben-Asher
LLP, co-counsel for Plaintiff, engaged in settlement discussions with the Bank of New York
Mellon’s in-house counsel, Elizabeth Windsor. In addition to exchanging numerous emails,
Mr. Ben-Asher and Ms. Windsor spoke approximately two times, including on February 4, 2019
(for approximately 30 minutes) and on August 7, 2019 (for approximately 15 minutes).

       Second, between January 2019 and April 2020, Manisha M. Sheth, of Quinn Emanuel
Urquhart & Sullivan, LLP, on behalf of Mr. Yang, engaged in settlement discussions with W. John
Lee, of Morgan, Lewis & Bockius LLP, counsel for Defendants. In addition to exchanging
numerous emails, Ms. Sheth and Mr. Lee spoke approximately five times, including on January
21, 2020 (for approximately .2 of an hour); March 27, 2020 (joined by Peter Calamari, Kimberly
Carson, and Caitlin Jokubaitis of Quinn Emanuel, Mr. Ben-Asher, and David McManus and
Shannon Ammon of Morgan Lewis) (.6); April 14, 2020 (.6); April 16, 2020 (.6); and April 20,
2020 for (.1).

        In addition, in accordance with the Court’s Order scheduling an Initial Pretrial Conference,
the parties discussed settlement during the Rule 26(f) Conference on September 10, 2020, via Ms.
Sheth (joined by Ms. Carson and Meredith Mandell of Quinn Emanuel) and Mr. Lee (joined by
Ms. Ammon of Morgan Lewis) which lasted approximately 20 minutes.

   6. Estimated Length of Trial

       The parties estimate a four-day-long trial. Plaintiff has requested a jury be empaneled.




                                                 6
          Case 1:20-cv-03179-AJN Document 36 Filed 09/11/20 Page 7 of 7




   7. Additional Considerations for the Court

        Prior to providing any discovery, the parties will request that the Court enter a proposed
Stipulation of Confidentiality and Protective Order and a proposed Stipulated Protocol
Governing Discovery Matters Relating to Electronically Stored Information.

       Thank you for Your Honor’s consideration of this submission.

Respectfully Submitted,                              Respectfully Submitted,

/s/Manisha M. Sheth                                  /s/ W. John Lee
Peter E. Calamari                                    W. John Lee
Manisha M. Sheth                                     Morgan, Lewis & Bockius LLP
Kimberly E. Carson                                   1701 Market Street
Meredith R. Mandell                                  Philadelphia, PA 19103
Quinn Emanuel Urquhart & Sullivan, LLP               215-963-5000
51 Madison Avenue, 22 Floor                          w.john.lee@morganlewis.com
New York, New York 10010
(212) 849-7000                                       Attorney for Defendants The Bank of New
petercalamari@quinnemanuel.com                           York Mellon Corporation, Alcentra NY,
manishasheth@quinnemanuel.com                            LLC, and Alcentra Limited
kimberlycarson@quinnemanuel.com
meredithmandell@quinnemanuel.com

Attorneys for Plaintiff John (“Jack”) Yang

Enclosure:     Proposed Case Management Plan




                                                 7
